 

Exhibit 10.202

 

TENANTS IN COMMON AGREEMENT

 

This TENANTS IN COMMON AGREEMENT ("Agreement") dated December 3, 2014, by and
among BELL BR WATERFORD CROSSING JV, LLC, a Delaware limited liability company
("BR"), and BELL HNW WATERFORD, LLC, a Delaware limited liability company
("BELL") (together with any other persons or parties who acquire an interest and
assume the rights and obligations hereunder by written instrument, each
sometimes referred to as a "Tenant in Common" or collectively as the "Tenants in
Common"), with reference to the facts set forth below.

 

RECITALS

 

A.           The Tenant's in Common own real property and improvements thereon,
located at 101 Spade Leaf Blvd., Hendersonville, Tennessee, and more
particularly described in Exhibit "A" attached hereto and incorporated herein
("Property"). The notice addresses for the Tenants in Common, and percentage
interest held by each Tenant in Common in the Property, are set forth on Exhibit
"B" attached hereto and incorporated herein.

 

B.           The Tenants in Common desire to enter into this Agreement to (a)
provide for the orderly administration of their rights and responsibilities as
to each other and as to others and (b) delegate authority and responsibility for
the intended further operation and management of the Property.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained in this Agreement and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
agree as set forth below.

 

1.           Nature of Relationship Between Co-Tenants.

 

1.1           Tenants in Common Relationship; No Partnership. The Tenants in
Common each shall hold their respective undivided tenancy in common interests in
the Property (the "Interests") as tenants-in-common. The Tenants in Common do
not intend by this Agreement to create a partnership or joint venture among
themselves, but merely to set forth the terms and conditions upon which each of
them shall hold their respective Interests. In addition, the Tenants in Common
do not intend to create a partnership or joint venture with the Property Manager
(as defined below). Therefore, each Tenant in Common hereby elects to be
excluded from the provisions of Subchapter K of Chapter 1 of the Internal
Revenue Code of 1986, as amended (the "Code"), with respect to the tenancy in
common ownership of the Property. The exclusion elected by the Tenants in Common
hereunder shall commence with the execution of this Agreement.

 

1.2           Reporting as Direct Owners and Not a Partnership. Each Tenant in
Common hereby covenants and agrees to report on such Tenant in Common's
respective federal and state income tax returns all items of income, deduction
and credits that result from its Interests. All such reporting shall be
consistent with the exclusion of the Tenants in Common from Subchapter K of
Chapter 1 of the Code, commencing with the first taxable year following the
execution of this Agreement. Further, each Tenant in Common covenants and agrees
not to notify the Commissioner of Internal Revenue that it desires that
Subchapter K of Chapter 1 of the Code apply to the Tenants in Common.

 

1.3           Indemnity. Each Tenant in Common hereby agrees to indemnify,
protect, defend and hold the other Tenants in Common free and harmless from all
costs, liabilities, tax consequences and expenses (for example, taxes, interest
and any penalties), including, without limitation, attorneys' fees and costs,
which may result from any Tenant in Common so notifying the Commissioner in
violation of this Agreement or otherwise taking a contrary position on any tax
return, report or other document.

 

1.4           No Agency. No Tenant in Common is authorized to act as agent for,
to act on behalf of, or to do any act that will bind, any other Tenant in
Common, or to incur any obligations with respect to the Property.

 

2.             Management. The Tenants in Common are currently parties to (or
are concurrently herewith becoming parties to) a Property Management Agreement
with respect to the Property (as amended, the "Property Management Agreement")
with Bell Partners, Inc. a North Carolina corporation (the "Property Manager").
Pursuant to the Property Management Agreement, the Property Manager shall be the
sole and exclusive manager of the Property to act on behalf of the Tenants in
Common with respect to the management, operation, maintenance and leasing of the
Property during the term of the Property Management Agreement. The Property
Management Agreement is hereby ratified and reconfirmed by the Tenants in
Common, and all of the terms, covenants and conditions of the Property
Management Agreement are hereby incorporated herein as if set forth in full
herein.

 

 

 

  

3.             Income and Liabilities. Except as otherwise provided herein and
in the Property Management Agreement, each of the Tenants in Common shall be
entitled to all benefits and obligations of ownership of the Property.
Accordingly, each of the Tenants in Common shall (a) be entitled to all benefits
of ownership of the Property, on a gross and not a net basis, including, without
limitation, all items of income, revenue and proceeds from sale or refinance or
condemnation of the Property, in proportion to their respective Interests, and
(b) bear, and shall be liable for, payment of all expenses of ownership of the
Property, on a gross and not a net basis, including by way of illustration, but
not limitation, all operating expenses and expenses of sale or refinancing or
condemnation, in proportion to their respective Interests; except for such
amounts as may be reasonably determined by the Tenants in Common or by the
Property Manager (to the extent that the Property Manager has the authority to
make such a determination pursuant to the Property Management Agreement) to be
retained for reserves or improvements in accordance with the Property Management
Agreement or the applicable budget for the Property.

 

4.             Co-Tenant's Obligations. The Tenants in Common each agree to
perform such acts as may be reasonably necessary to carry out the terms and
conditions of this Agreement, including, without limitation:

 

4.1           Documents. Executing documents required in connection with a sale
or refinancing of the Property approved by the Tenants in Common in accordance
with Section 5 below and such additional documents as may be required under this
Agreement or may be reasonably required to effect the intent of the Tenants in
Common with respect to the Property, the Property Management Agreement or any
loans encumbering the Property, including that certain loan evidenced by that
certain Multifamily Note dated April 4, 2012 in the original principal amount of
$20,100,000 issued by BR to CWCapital LLC and currently held by Fannie Mae,
which loan has been assumed, on a joint and several basis with BR, by BELL (the
"Existing Loan").

 

4.2           Additional Funds. Each Tenant in Common will be responsible for a
pro rata share (based on each Tenant in Common's respective Interests, except as
otherwise provided in the Property Management Agreement) of any future cash
needed for any purpose in connection with the ownership, operation and
maintenance of the Property as determined by the Tenants in Common (including
under any budget applicable to the Tenants in Common) or by the Property Manager
pursuant to the Property Management Agreement or as required by any loan secured
by the Property, including the Existing Loan. In addition to the foregoing, in
the event that any lender under financing secured by the Property, including the
Existing Loan, elects to pursue one or more, but not all, of the Tenants in
Common based on the joint and several liability of the Tenants in Common under
such financing, then any Tenants in Common that paid (either in cash or through
foreclosure of its Interest) in excess of its allocable share of the financing
shall be entitled to reimbursement by the remaining Tenants in Common for any
excess share paid by such Tenant in Common. Further, any Tenant in Common who
breaches any of the recourse exceptions to the non-recourse nature of any such
financing, including the Existing Loan, shall be liable to reimburse any other
Tenant in Common (or party(ies) related thereto or owner(s) thereof) for any
amounts paid by such other party (or if such other party likewise was
responsible for such breach, then such Tenant in Common shall pay an amount
equal to its allocable share thereof). To the extent any Tenant in Common fails
to pay any such funds within fifteen (15) days after its receipt of notice that
such additional funds are required, any other Tenant(s) in Common may loan any
such funds to the nonpaying Tenant(s) in Common, who shall be liable on a fully
recourse basis to repay the paying Tenant(s) in Common the amount of any such
loan plus interest thereon at the rate of eighteen percent (18%) per annum (but
not more than the maximum rate allowed by law) within thirty one (31) days of
funding the loan. In addition, the Property Manager is hereby authorized and
directed to pay the Tenant(s) in Common entitled to reimbursement the sum loaned
(with interest thereon as provided above) out of future cash from operations or
from the sale or refinancing of the Property or other distributions otherwise
due the nonpaying Tenant(s) in Common pursuant to the Property Management
Agreement. The remedies against a nonpaying Tenant in Common provided for herein
are in addition to any other remedies that may otherwise be available, including
by way of illustration, but not limitation, the right to obtain a lien against
the Interests of the nonpaying Tenant in Common to the extent allowed by law and
by any third party financing secured by the Property. By executing this
Agreement, each Tenant in Common agrees (i) that any such short term loan will
be made on a fully recourse basis, (ii) if such Tenant in Common is an entity
that is, for federal tax purposes, disregarded, such loan shall be recourse to
the owners of such disregarded entity, and (iii) to repay such loan within
thirty-one (31) days of funding.

 

 

 

  

5.            Sale or Encumbrance of Property.

 

5.1           Approval. The taking of any of the Material Decisions regarding
the Property set forth in Exhibit D attached hereto and incorporated herein
shall be subject to the prior unanimous approval by the Tenants in Common. The
Tenants in Common, by their execution hereof, shall be deemed to have approved
the Existing Loan affecting the Property.

 

5.2           Distribution of Loan or Sales Proceeds. Notwithstanding any other
provisions of this Agreement, proceeds of a loan or sale shall be distributed at
the closing of the loan or the sale as set forth below.

 

5.2.1           To the extent necessary, the proceeds first shall be used to pay
in full any loans encumbering title to the Property, including the Existing
Loan.

 

5.2.2           The proceeds next shall be used to pay all outstanding costs and
expenses incurred in connection with the holding, marketing, financing and/or
sale of the Property.

 

5.2.3           To the extent necessary, the proceeds next shall be used to pay
in full any unsecured loans made to the Tenants in Common with respect to the
Property.

 

5.2.4           Any proceeds remaining shall be paid to each Tenant in Common in
accordance with their respective Interests as provided in Section 3 above.

 

5.3           Purchase Rights. In the event that the Tenants in Common are
unable to obtain unanimous approval of any Major Decision pursuant to Section
5.1 then either Tenant in Common may exercise the purchase rights set forth and
described in Exhibit E attached hereto and incorporated herein.

 

6.             Possession. The Tenants in Common intend to lease the Property at
all times. Accordingly, no Tenant in Common shall have the right to occupy or
use the Property at any time during the term of this Agreement.

 

7.              Transfer or Encumbrance. Except as specifically provided in this
Agreement and subject to compliance with any loan (and associated loan
documents) secured by the Property, including the Existing Loan, each Tenant in
Common may sell, transfer, convey, pledge, encumber or hypothecate the Interests
or any part thereof, provided that (a) any transferee shall take such Interests
subject to this Agreement and the Property Management Agreement, (b) the
transferor and transferee shall execute and cause to be recorded an assignment
and assumption agreement whereby (i) transferor assigns to transferee, to the
extent of the Interests being transferred, all of its right, title and interest
in and to this Agreement, and the Property Management Agreement; and (ii)
transferee assumes and agrees to perform faithfully and to be bound by all of
the terms, covenants, conditions, provisions and agreements of this Agreement
and the Property Management Agreement with respect to the Interests to be
transferred and (c) such transferor and transferee shall execute and cause to be
recorded any related loan assumption agreements required by the lender under any
financing secured by the Property, including the Existing Loan. Upon execution
and recordation of such assumption agreements, the transferee shall become a
party to this Agreement and the Property Management Agreement and any such
financing without further action by the other Tenants in Common.

 

8.             Right of Partition. The Tenants in Common agree that any Tenant
in Common (and any of its successors-in-interest) shall have the right, while
this Agreement remains in effect, to have the Property partitioned, and to file
a complaint or institute any proceeding at law or in equity to have the Property
partitioned in accordance with, and to the extent provided by, applicable law.
The Tenants in Common acknowledge and agree that partition of the Property may
result in a forced sale by all of the Tenants in Common. To avoid the inequity
of a forced sale and the potential adverse effect on the investment by the other
Tenants in Common, the Tenants in Common agree that, as a condition precedent to
filing a partition action, the Tenant in Common intending to file such action
shall follow the buy-sell procedure set forth in Section 10. The right of
partition reserved to each of the Tenants in Common under this Section 8 may, if
required by the lender under any financing secured by the Property, be waived
for the period expiring on the satisfaction of any such financing.

 

 

 

  

9.             Bankruptcy. To avoid the inequity of a forced sale and the
potential adverse effect on the investment of the other Tenants in Common, the
Tenants in Common agree that, as a condition precedent to entering into this
Agreement, the Tenant in Common causing an Event of Bankruptcy (as defined
below) shall follow the buy-sell procedure set forth in Section 10. The Tenants
in Common agree that the following shall constitute an "Event of Bankruptcy"
with respect to any Tenant in Common (and in any of its
successors-in-interests): if a receiver, liquidator or trustee is appointed for
any Tenant in Common, if any Tenant in Common becomes insolvent, makes an
assignment for the benefit of creditors or admits in writing its inability to
pay its debts generally as they become due, if any petition for bankruptcy,
reorganization, liquidation or arrangement pursuant to federal bankruptcy law,
or similar federal or state law shall be filed by or against, consented to, or
acquiesced in by, any Tenant in Common; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
such Tenant in Common then, upon the same not being discharged, stayed or
dismissed within thirty (30) days thereof.

 

10.             Buy-Sell Procedure. Prior to the filing of a partition action in
accordance with Section 8 or upon the occurrence of an Event of Bankruptcy in
accordance with Section 9, the Tenant in Common filing such action or the
subject of the Event of Bankruptcy (hereinafter, "Seller") shall first make a
written offer ("Offer") to sell its undivided interest to the other Tenant in
Common at a price equal to (a) the Fair Market Value (as defined below) of
Seller's undivided interest minus (b) Seller's proportionate share of any
selling, prepayment or other costs that would apply in the event the Property
was sold on the date of the offer. The other Tenant in Common shall be entitled
to purchase the selling Tenant in Common's interest in the Property. "Fair
Market Value" shall mean the fair market value of Seller's undivided interest in
the Property (reduced by liabilities secured by the Property or liabilities
taken subject to) on the date the Offer is made as determined in accordance with
the procedures set forth below. The other Tenant in Common shall have twenty
(20) days after delivery of the Offer to accept the Offer. If the other Tenant
in Common (the Tenant in Common electing to accept the Offer, "Purchaser")
accept the Offer, Seller and Purchaser shall commence negotiation of the Fair
Market Value within fifteen (15) days after the Offer is accepted. If the
parties do not agree, after good faith negotiations, within ten (10) days, then
each party shall submit to the other a proposal containing the Fair Market Value
the submitting party believes to be correct ("Proposal"). If either Purchaser or
Seller fails to timely submit a Proposal, the other party's submitted proposal
shall determine the Fair Market Value. If both Purchaser and Seller timely
submit Proposals, then the Fair Market Value shall be determined by final and
binding arbitration in accordance with the procedures set forth below. Purchaser
and Seller shall meet, telephonically or at a mutually agreeable location,
within seven (7) days after delivery of the last Proposal and make a good faith
attempt to mutually appoint a certified MAI real estate appraiser who shall have
been active full-time over the previous five (5) years in the appraisal of
comparable properties located in Hendersonville, Tennessee to act as the
arbitrator. If Purchaser and Seller are unable to agree upon a single
arbitrator, then Purchaser and Seller each, within five (5) days after the
meeting, shall select an arbitrator that meets the foregoing qualifications. The
two (2) arbitrators so appointed, within fifteen (15) days after their
appointment, shall appoint a third arbitrator meeting the foregoing
qualifications; provided, however, if one party fails to appoint an arbitrator
in such period, then the one appointed arbitrator shall make such determination
itself without the need for an additional, or third, arbitrator to be appointed
or chosen. The determination of the arbitrator(s) shall be limited solely to the
issue of whether Seller's or Purchaser's Proposal most closely approximates the
fair market value. The decision of the single arbitrator or of the arbitrator(s)
shall be made within thirty (30) days after the appointment of a single
arbitrator or the third arbitrator, as applicable. The arbitrator(s) shall have
no authority to create an independent structure of fair market value or
prescribe or change any or several of the components or the structure thereof;
the sole decision to be made shall be which of the parties' Proposals most
closely corresponds to the fair market value of the Property. The decision of
the single arbitrator or majority of the three (3) arbitrators shall be binding
upon Purchaser and Seller. If Purchaser or Seller fails to appoint an arbitrator
within the time period specified above, the arbitrator appointed by one of them
shall reach a decision that shall be binding upon the parties. The cost of the
arbitrators shall be paid equally by Seller and Purchaser. The arbitration shall
be conducted in Wilmington, Delaware, in accordance with applicable Tennessee
law, as modified by this Agreement. The parties agree that Federal Arbitration
Act, Title 9 of the United States Code, shall not apply to any arbitration
hereunder. The parties shall have no discovery rights in connection with the
arbitration. The decision of the arbitrator(s) may be submitted to any court of
competent jurisdiction by the party designated in the decision (i.e., New York,
North Carolina, Delaware or Tennessee, as applicable). Such party shall submit
to the applicable court having subject matter jurisdiction a form of judgment
incorporating the decision of the arbitrator(s), and such judgment, when signed
by a judge of such court, shall become final for all purposes and shall be
entered by the clerk of the court on the judgment roll of the court. If either
Purchaser or Seller refuses to arbitrate an arbitrable dispute and the party
demanding arbitration obtains a court order directing the other to arbitrate,
the party demanding arbitration shall be entitled to all of its reasonable
attorneys' fees and costs in obtaining such order, regardless of which party
ultimately prevails in the matter. BY EXECUTING THIS AGREEMENT, EACH TENANT IN
COMMON AGREES TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE
ARBITRATION OF DISPUTES PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY
TENNESSEE LAW AND EACH TENANT IN COMMON KNOWINGLY GIVES UP ANY RIGHTS IT MIGHT
POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL. BY EXECUTING
THIS AGREEMENT EACH TENANT IN COMMON GIVES UP ITS JUDICIAL RIGHTS TO APPEAL. IF
YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE
COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF TENNESSEE LAW. EACH TENANT IN
COMMON'S AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY. Once the Fair
Market Value is determined, the Purchaser shall be obligated to acquire the
Seller's Interest. The closing of the purchase shall occur at or through a
mutually agreeable title company where the Property is located within thirty
(30) days from the date a Fair Market Value is determined, whether by agreement
or arbitration. Closing costs and prorations shall be allocated as is standard
practice where the Property is located.

 

 

 

  

11.         General Provisions.

 

11.1         Mutuality: Reciprocity: Runs With the Land. All provisions,
conditions, covenants, restrictions, obligations and agreements contained herein
or in the Property Management Agreement are made for the direct, mutual and
reciprocal benefit of each and every part of the Property; shall be binding upon
and shall inure to the benefit of each of the Tenants in Common and their
respective heirs, executors, administrators, successors, assigns, devisees,
representatives, lessees and all other persons acquiring any undivided interest
in the Property or any portion thereof whether by operation of law or any manner
whatsoever (collectively, "Successors"); shall create mutual, equitable
servitudes and burdens upon the undivided interest in the Property of each
Tenant in Common in favor of the interest of every other Tenant in Common; shall
create reciprocal rights and obligations between the respective Tenants in
Common, their interests in the Property, and their Successors; and shall, as to
each of the Tenants in Common and their Successors operate as covenants running
with the land, for the benefit of the other Tenants in Common pursuant to
applicable law. It is expressly agreed that each covenant contained herein or in
the Property Management Agreement (i) is for the benefit of and is a burden upon
the undivided interests in the Property of each of the Tenants in Common, (ii)
runs with the undivided interest in the Property of each Tenant in Common and
(iii) benefits and is binding upon each Successor owner during its ownership of
any undivided interest in the Property, and each owner having any interest
therein derived in any manner through any Tenant in Common or Successor. Every
person or entity who now or hereafter owns or acquires any right, title or
interest in or to any portion of the Property is and shall be conclusively
deemed to have consented and agreed to every restriction, provision, covenant,
right and limitation contained herein or in the Property Management Agreement,
whether or not such person or entity expressly assumes such obligations or
whether or not any reference to this Agreement or the Property Management
Agreement is contained in the instrument conveying such interest in the Property
to such person or entity. The Tenants in Common agree that, subject to the
restrictions on transfer contained herein, any Successor shall become a party to
this Agreement and the Property Management Agreement upon acquisition of an
undivided interest in the Property as if such person was a Tenant in Common
initially executing this Agreement.

 

11.2         Binding Arbitration. Any controversy arising out of or related to
this Agreement or the breach thereof or an investment in the interests shall be
settled by arbitration in Wilmington, Delaware, in accordance with the rules of
The American Arbitration Association, and judgment entered upon the award
rendered may be enforced by appropriate judicial action pursuant to Tennessee
law. The arbitration panel shall consist of one member, which shall be the
mediator if mediation has occurred or shall be a person agreed to by each party
to the dispute within 30 days following notice by one party that he desires that
a matter be arbitrated. If there was no mediation and the parties are unable
within such 30 day period to agree upon an arbitrator, then the panel shall be
one arbitrator selected by the Wilmington, Delaware office of The American
Arbitration Association, which arbitrator shall be experienced in the area of
real estate and who shall be knowledgeable with respect to the subject matter
area of the dispute. The losing party shall bear any fees and expenses of the
arbitrator, other tribunal fees and expenses, reasonable attorney's fees of both
parties, any costs of producing witnesses and any other reasonable costs or
expenses incurred by him or the prevailing party or such costs shall be
allocated by the arbitrator. The arbitration panel shall render a decision
within thirty (30) days following the close of presentation by the parties of
their cases and any rebuttal. The parties shall agree within thirty (30) days
following selection of the arbitrator to any prehearing procedures or further
procedures necessary for the arbitration to proceed, including interrogatories
or other discovery; provided, in any event each Tenant in Common shall be
entitled to discovery in accordance with Tennessee law.

 

11.3         Attorneys' Fees. If any action or proceeding is instituted between
all or any of the Tenants in Common arising from or related to or with this
Agreement, the Tenant in Common or Tenants in Common prevailing in such action
or arbitration shall be entitled to recover from the other Tenant in Common or
Tenants in Common all of its or their costs of action or arbitration, including,
without limitation, reasonable attorneys' fees and costs as fixed by the court
or arbitrator therein.

 

 

 

  

11.4         Entire Agreement. This Agreement, together with the Property
Management Agreement, constitutes the entire agreement between the parties
hereto pertaining to the subject matter hereof and all prior and contemporaneous
agreements, representations, negotiations and understandings of the parties
hereto, oral or written, are hereby superseded and merged herein.

 

11.5         Governing Law. This Agreement shall be governed by and construed
under the internal laws of the State of Tennessee without regard to choice of
law rules.

 

11.6         Modification. No modification, waiver, amendment, discharge or
change of this Agreement shall be valid unless the same is in writing and signed
by the party against which the enforcement of such modification, waiver,
amendment, discharge or change is or may be sought. The assumption of a new
Tenant in Common of this Agreement through the acquisition of an undivided
interest in the Property, whether pursuant to the execution of a new Tenants in
Common Agreement with identical terms as this Agreement, the execution of a
counterpart of this Agreement or the execution of an assignment and assumption
instrument applicable to this Agreement, shall not constitute a modification of
this Agreement requiring the consent to, or execution of, such instrument by the
other Tenants in Common under this Agreement.

 

11.7         Notice and Payments. Any notice to be given or other document or
payment to be delivered by any party to any other party hereunder may be
delivered in person, or may be deposited in the United States mail, duly
certified or registered, return receipt requested, with postage prepaid, or by
Federal Express or other similar overnight delivery service, and addressed to
the Tenants in Common at the addresses specified below or in any instrument
effecting an assignment and assumption hereof. Any party hereto from time to
time, by written notice to the others, may designate a different address that
shall be substituted for the one above specified. Unless otherwise specifically
provided for herein, all notices, payments, demands or other communications
given hereunder shall be in writing and shall be deemed to have been duly given
and received (i) upon personal delivery, or (ii) as of the third business day
after mailing by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as set forth above, or (iii) the
immediately succeeding business day after deposit with Federal Express or other
similar overnight delivery system.

 

11.8         Successors and Assigns. All provisions of this Agreement shall
inure to the benefit of and shall be binding upon the successors-in-interest,
assigns and legal representatives of the parties hereto.

 

11.9         Term. This Agreement shall commence as of the date of recordation
and shall terminate at such time as the Tenants in Common or their
successors-in-interest or assigns no longer own the Property as
tenants-in-common. In no event shall this Agreement continue beyond December 31,
2030.

 

11.10         Waivers. No act of any Tenant in Common shall be construed to be a
waiver of any provision of this Agreement, unless such waiver is in writing and
signed by the Tenant in Common affected. Any Tenant in Common hereto may
specifically waive any breach of this Agreement by any other Tenant in Common,
but no such waiver shall constitute a continuing waiver of similar or other
breaches.

 

11.11         Counterparts. This Agreement may be executed in counterparts, each
of which, when taken together, shall be deemed one fully executed original.

 

11.12         Severability. If any portion of this Agreement shall become
illegal, null or void or against public policy, for any reason, or shall be held
by any court of competent jurisdiction to be illegal, null or void or against
public policy, the remaining portions of this Agreement shall not be affected
thereby and shall remain in full force and effect to the fullest extent
permissible by law.

 

11.13         Securities Laws. THE UNDIVIDED INTERESTS IN THE PROPERTY HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, NOR APPROVED OR DISAPPROVED BY
THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION, OR BY THE SECURITIES
REGULATORY AUTHORITY OF ANY STATE, NOR HAS ANY COMMISSION OR AUTHORITY PASSED
UPON OR ENDORSED THE MERITS OF ANY OFFERING OR THE ACCURACY OR ADEQUACY OF ANY
DISCLOSURE MADE IN CONNECTION THEREWITH. ANY REPRESENTATION TO. THE CONTRARY IS
A CRIMINAL OFFENSE.

 

 

 

  

11.14       Time is of the Essence. Time is of the essence of each and every
provision of this Agreement.

 

11.15       Subordination.

 

11.15.1         The Tenants in Common have previously obtained and/or assumed
the Existing Loan As security for the Existing Loan, the Tenants in Common have
executed and delivered a first deed of trust in favor of the holder of the
Existing Loan ("Security Instrument"). The Security Instrument, the Multifamily
Note evidencing the Existing Loan ("Note"), and all other documents and
instruments existing now or after the date hereof, evidencing, securing, or
otherwise relating to the Existing Loan or the Property or any other collateral
for the Existing Loan including any assignment of leases and rents, other
assignments, security agreements, financing statements, guaranties, indemnity
agreements (including environmental indemnity agreements), letters of credit, or
escrow/holdback or similar agreements or arrangements, together with all
amendments, modifications, substitutions or replacements thereof, are herein
collectively referred to as the "Loan Documents".

 

11.15.2         The Security Instrument, and any renewals and extensions
thereof, shall unconditionally be and remain at all times a lien on the Property
prior and superior to this Agreement and all rights, privileges, duties and
obligations of BR and BELL hereunder. This Agreement and all rights, privileges,
duties and obligations of BR and/or BELL hereunder shall be and hereby are
subjected and subordinated to the Note, the Security Instrument, and the other
Loan Documents, including, without limitation, all indebtedness, and any
interest, fees, costs or expenses thereon due or to become due to the holder
thereof under the Note, Security Instrument or any other Loan Document. In the
event of a conflict between the terms and provisions of this Agreement and the
terms and provisions of the Loan Documents, the terms and provisions of the Loan
Documents shall prevail. Nothing contained herein, however, shall obligate
either BR or BELL with respect to any of the Loan Documents which is not
applicable to such respective party.

 

11.16         Memorandum. The Tenants in Common acknowledge and agree that they
will execute and record the Memorandum of Tenants in Common Agreement in the
land records of Sumner County, Tennessee in the form of Exhibit C attached
hereto in lieu of the recordation of the Tenants in Common Agreement.

 

 

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

  TENANTS IN COMMON:         BELL BR WATERFORD CROSSING JV, LLC, a Delaware  
limited liability company         By: BR Waterford JV Member, LLC, a Delaware
limited     liability company, its manager

 

  By: /s/ Jordan Ruddy     Jordan Ruddy, Authorized Signatory

 

  BELL HNW WATERFORD, LLC, a Delaware limited liability   company         By:
Bell HNW Nashville Portfolio, LLC, a North Carolina     limited liability
company. Its Sole Member and     Manager

 

  By: Bell Partners, Inc., a North Carolina corporation, its Manager     By: /s/
Jonathan D. Bell     Name: Jonathan D. Bell     Title: President

 

 

 

 

EXHIBITS



 

Exhibit "A" Description of the Property     Exhibit "B" Tenants in Common and
Percentage Interests     Exhibit "C" Memorandum of Tenants in Common Agreement  
  Exhibit "D" Decisions Requiring Unanimity

 

 

 

 

EXHIBIT "A"

 

Description of Property

 

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Beginning at a PK nail (old) in the easterly right of way line of Sanders Ferry
Road (right of way varies), 15 feet from the centerline of said road and a
common corner of the subject tract and the Corps of Engineering Property,
U.S.A.;

 

Thence with said Corps of Engineering, South 72° 07' 49" West, 223.44 feet to an
Army Corp property line marker, being a common corner of the subject tract, said
Corps of Engineering and the Central Baptist Church of Hendersonville, as
recorded in Deed Book 266, page 837, R.O.S.C.;

 

Thence with said Church, North 85° 29' 14" West, 698.24 feet to an iron rod
(old), being a common corner of the subject tract and said Church;

 

Thence South 4° 37' 59" West, 147.00 feet to a point, being on a westerly line
of said Church and a common corner of the subject tract and said future
development of The Grove at Waterford Crossing Phase Two;

 

Thence, a new line, for the following twelve courses:

 

1) North 85° 28' 30" West, 293.77 feet to a point; thence

 

2)North 04° 30' 46" East, 95.19 feet to a point; thence

 

3)North 85° 29' 14" West, 162.89 feet to a point; thence

 

4) Along an arc of a curve to the right with a radius of 34.00 feet, a length of
51.08 feet, a chord bearing of North 42° 26' 59" West, and a chord length of
46.41 feet to a point; thence

 

5) Along an arc of a curve to the left with a radius of 3.00 feet, a length of
4.51 feet, a chord bearing of North 42° 26' 59" West and a chord length of 4.09
feet to a point; thence

 

6)North 85° 29'14" West, 31.21 feet to a point; thence

 

7)North 4° 53' 27" East, 329.94 feet to an iron rod (new); thence

 

8)South 86° 11' 16" East, 317.86 feet to an iron rod (new); thence

 

9)North 3° 48' 55" East, 93.86 feet to an iron rod (new); thence

 

10)South 86° 12' 40" East, 136.67 feet to an iron rod (new); thence

 

11) Along an arc of a curve to the left with a radius of 676.00 feet a length of
592.86 feet a chord bearing of North 83° 20' 48" East, and a chord length of
574.04 feet to an iron rod (new); thence

 

12) North 58° 22' 23" East, 65.78 feet to an iron rod (new), being a common
comer of the subject tract and said McClung Property, also being on said
easterly right of way of Sanders Ferry Road;

 

Thence with said Easterly right of way of Sanders Ferry Road for the following
three courses:

 

1)South 30° 39' 53" East, 212.82 feet to a PK nail (old); thence

2)South 30° 37' 38" East, 217.82 feet to a PK nail (old); thence

 

3) South 31° 38' 08" East, 162.00 feet to the point and place of beginning,

 

Containing 579,275 square feet or 13.298 acres, more or less.

 

 

 

  

Said description is according to a survey prepared by H and H Land Surveyors,
Inc., Michael V. Holmes RLS #213, dated April 8, 2008, Job No. 2006-234.

 

Being part of the same property conveyed to MACK H. MCCLUNG, by deed from JOHN
S. MARTIN AND JAMES G. MARTIN, III, of record in Record Book 2567, page 239,
dated August 4, 2006, said Register's Office. And being further conveyed to
MCCLUNG FAMILY PARTNERS, LLC, A TENNESSEE LIMITED LIABILITY COMPANY, by
Quitclaim Deed from MACK H. MCCLUNG, of record in Record Book 2950, page 468,
dated April 18, 2008, said Register's Office. And also being further conveyed to
THE GROVE AT WATERFORD CROSSING, LLC, A DELAWARE LIMITED LIABILITY COMPANY, by
deed from MCCLUNG FAMILY PARTNERS, LLC, A TENNESSEE LIMITED LIABILITY COMPANY,
of record in Record Book 2950, page 470, dated April 18, 2008 said Register's
Office. And being further conveyed to BELL BR WATERFORD CROSSING JV, LLC, a
Delaware limited liability company, by deed from THE GROVE AT WATERFORD
CROSSING, LLC, a Delaware limited liability company, of record in Record Book
3560, page 777, dated April 4, 2012, in said Register s Office, and in Record
Book 3560, page 784, dated April 4, 2012, in said Register's Office.

 

Together with the beneficial rights contained in the Easement Agreement of
record in Record Book 3236, page 822, said Register's Office, as amended by an
Amendment to Easement Agreement of record in Book 3560, page 766, said
Register's Office.

 

 

 

  

EXHIBIT "B"

 

Tenants in Common and Percentage Interests

  

Tenants in Common  Percentage Interest        BELL BR WATERFORD CROSSING JV,
LLC   60% c/o Bluerock Real Estate, LLC      712 Fifth Avenue, 9th Floor     
New York, NY 10019      Attn:  Jordan Ruddy             BELL HNW WATERFORD, LLC 
 40% c/o Bell Partners, Inc.      300 N. Greene Street, Suite 1000,     
Greensboro, NC 27401      Attn: ________________     

 

 

 

  

EXHIBIT C

 

FORM OF MEMORANDUM OF TENANTS IN COMMON AGREEMENT

 

RECORDING REQUESTED BY ) WHEN RECORDED MAIL TO: )     Bluerock Real Estate, LLC
  712 Fifth Avenue, 9th Floor   New York, NY 10019 ) Attention: Michael Konig )

 

Above Space for Recorder's Use

 

MEMORANDUM OF TENANTS IN COMMON AGREEMENT

 

THIS MEMORANDUM OF TENANTS IN COMMON AGREEMENT (the "Memorandum") is dated as of
December 3, 2014, by and between BELL BR WATERFORD CROSSING JV, LLC, a Delaware
limited liability company ("BR"), and BELL HNW WATERFORD, LLC, a Delaware
limited liability company ("BELL") (together with any other persons or parties
who acquire an interest and assume the rights and obligations hereunder by
written instrument, each sometimes referred to as a "Tenant in Common" or
collectively as the "Tenants in Common").

 

A.           The Tenants in Common have entered into that certain Tenants in
Common Agreement dated of even date hereof (the "TIC Agreement"), pertaining to
certain real property more particularly described on Exhibit A attached hereto
(the "Property").

 

B.           The Tenants in Common have previously obtained or assumed a loan in
the original principal amount of $20,100,000 from CWCapital LLC, which loan has
been assigned to Fannie Mae ("Lender") for the financing of the Property
("Loan") and, in connection therewith, entering into various documents
evidencing and securing the Loan (the "Loan Documents"), including but not
limited to the deed of trust previously recorded as a lien against the Property
(the "Security Instrument").

 

C.           This Memorandum is made and entered into solely for the purpose of
providing notice of the TIC Agreement to all third parties.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Tenants in Common hereby declare and agree:

 

1.          The Tenants in Common hereby created a tenancy-in-common in order to
coordinate all actions taken with respect to the Property pursuant to the terms
and provisions of the TIC Agreement. The TIC Agreement is hereby incorporated by
this reference as if set forth herein in full.

 

2.          The Tenants in Common have subordinated and hereby expressly
subordinate the TIC Agreement to the Loan Documents, including the lien
established pursuant to the Security Instrument.

 

3.          All communications with the Tenants in Common under this Agreement,
including any inquiries regarding the specific terms of the TIC Agreement,
should be addressed to Bluerock Real Estate, LLC, 712 Fifth Avenue, 9th Floor,
New York, NY 10019 Attn. Michael Konig.

 

4.          To the extent of any inconsistency between the terms of the TIC
Agreement and this Memorandum, the terms of the TIC Agreement shall prevail and
control.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURES APPEAR ON THE FOLLOWING PAGES.]

 

 

 

  

IN WITNESS WHEREOF, the parties have executed this Memorandum as of the date set
forth above.

 

  TENANTS IN COMMON:         BELL BR WATERFORD CROSSING JV, LLC, a   Delaware
limited liability company         By: BR Waterford JV Member, LLC, a Delaware  
  limited liability company, its manager

 

  By:       Jordan Ruddy, Authorized Signatory

 

STATE OF NEW YORK ) COUNTY OF NEW YORK )

 

Before me, the undersigned, a Notary Public in and for the County and State
aforesaid, personally appeared Jordan Ruddy, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence) and who, upon
oath, acknowledged that he/she is the Authorized Signatory of BR Waterford JV
Member, LLC, a Delaware limited liability company, in the limited liability
company's capacity as Manager of BELL BR WATERFORD CROSSING JV, LLC, a Delaware
limited liability company, the within named bargainor, and that he/she as such
Authorized Signatory, being authorized to do, executed the within instrument for
the purposes therein contained by signing the name of the company hereto.

 

Witness my hand and seal, at office in New York, New York, this ______day of
November, 2014.

 

 



      Notary Public

 

My Commission Expires: _____________

 

 

 

  

  BELL HNW WATERFORD, LLC, a Delaware limited   liability company         By:
Bell HNW Nashville Portfolio, LLC, a North     Carolina limited liability
company, its Sole     Member and Manager

 

  By: Bell Partners, Inc., a North     Carolina corporation, its     Manager

 

  By:     Name:     Title:  

 

STATE OF NORTH CAROLINA )   COUNTY OF         _________________ )  

 

Before me, the undersigned, a Notary Public in and for the County and State
aforesaid, personally appeared ________________, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence) and who, upon
oath, acknowledged that he/she is the _______________ of Bell Partners, Inc., a
North Carolina corporation, in the corporation's capacity as Manager of Bell HNW
Nashville Portfolio, LLC, a North Carolina limited liability company, the sole
member and manager of Bell HNW Waterford, LLC, a Delaware limited liability
company, the within named bargainor, and that he/she as such__________________,
being authorized to do, executed the within instrument for the purposes therein
contained by signing the name of the company hereto.

 

Witness my hand and seal, at office in_________ , North Carolina, this ________
day of November, 2014.

  

      Notary Public

 

My Commission Expires: ______________  

 

 

 

  

EXHIBIT A

 

LEGAL DESCRIPTION

 

Beginning at a PK nail (old) in the easterly right of way line of Sanders Ferry
Road (right of way varies), 15 feet from the centerline of said road and a
common comer of the subject tract and the Corps of Engineering Property, U.S.A.;

 

Thence with said Corps of Engineering, South 72° 07' 49" West, 223.44 feet to an
Army Corp property line marker, being a common comer of the subject tract, said
Corps of Engineering and the Central Baptist Church of Hendersonville, as
recorded in Deed Book 266, page 837, R.O.S.C.;

 

Thence with said Church, North 85° 29' 14" West, 698.24 feet to an iron rod
(old), being a common corner of the subject tract and said Church;

 

Thence South 4° 37' 59" West, 147.00 feet to a point, being on a westerly line
of said Church and a common corner of the subject tract and said future
development of The Grove at Waterford Crossing Phase Two;

 

Thence, a new line, for the following twelve courses:

 

1) North 85° 28' 30" West, 293.77 feet to a point; thence

 

2) North 04° 30' 46" East, 95.19 feet to a point; thence

 

3) North 85° 29' 14"West, 162.89 feet to a point; thence

 

4) Along an arc of a curve to the right with a radius of 34.00 feet, a length of
51.08 feet, a chord bearing of North 42° 26' 59" West, and a chord length of
46.41 feet to a point; thence

 

5) Along an arc of a curve to the left with a radius of 3.00 feet, a length of
4.51 feet, a chord bearing of North 42° 26' 59" West and a chord length of 4.09
feet to a point; thence

 

6) North 85° 29' 14"West, 31.21 feet to a point; thence

 

7) North 4° 53' 27" East, 329.94 feet to an iron rod (new); thence

 

8) South 86° 11' 16" East, 317.86 feet to an iron rod (new); thence

 

9) North 3° 48' 55" East, 93.86 feet to an iron rod (new); thence

 

10) South 86° 12' 40" East, 136.67 feet to an iron rod (new); thence

 

11) Along an arc of a curve to the left with a radius of 676.00 feet a length of
592.86 feet a chord bearing of North 83° 20' 48" East, and a chord length of
574.04 feet to an iron rod (new); thence

 

12) North 58° 22' 23" East, 65.78 feet to an iron rod (new), being a common
comer of the subject tract and said McClung Property, also being on said
easterly right of way of Sanders Ferry Road;

 

Thence with said Easterly right of way of Sanders Ferry Road for the following
three courses:

1) South 30° 39' 53" East, 212.82 feet to a PK nail (old); thence

 

 

 

  

2) South 30° 37' 38" East, 217.82 feet to a PK nail (old); thence

 

3) South 31° 38' 08" East, 162.00 feet to the point and place of beginning,
Containing 579,275 square feet or 13.298 acres, more or less.

 

Said description is according to a survey prepared by H and H Land Surveyors,
Inc., Michael V. Holmes RLS #213, dated April 8, 2008, Job No. 2006-234.

 

Being part of the same property conveyed to MACK H. MCCLUNG, by deed from JOHN
S. MARTIN AND JAMES G. MARTIN, III, of record in Record Book 2567, page 239,
dated August 4, 2006, said Register's Office. And being further conveyed to
MCCLUNG FAMILY PARTNERS, LLC, A TENNESSEE LIMITED LIABILITY COMPANY, by
Quitclaim Deed from MACK H. MCCLUNG, of record in Record Book 2950, page 468,
dated April 18, 2008, said Register's Office. And also being further conveyed to
THE GROVE AT WATERFORD CROSSING, LLC, A DELAWARE LIMITED LIABILITY COMPANY, by
deed from MCCLUNG FAMILY PARTNERS, LLC, A TENNESSEE LIMITED LIABILITY COMPANY,
of record in Record Book 2950, page 470, dated April 18, 2008, said Register's
Office. And being further conveyed to BELL BR WATERFORD CROSSING JV, LLC, a
Delaware limited liability company, by deed from THE GROVE AT WATERFORD
CROSSING, LLC, a Delaware limited liability company, of record in Record Book
3560, page 777, dated April 4, 2012, in said Register's Office, and in Record
Book 3560, page 784, dated April 4, 2012, in said Register's Office.

 

Together with the beneficial rights contained in the Easement Agreement of
record in Record Book 3236, page 822, said Register's Office, as amended by an
Amendment to Easement Agreement of record in Book 3560, page 766, said
Register's Office.

 

 

 

  

EXHIBIT D

 

DECISIONS REQUIRING UNANIMITY

 

DECISIONS REQUIRING UNANIMITY Notwithstanding any powers delegated to the
Property Manager, or any provision in this Agreement to the contrary, the
following powers are expressly reserved to the Tenants in Common, and the
unanimous affirmative vote of BR and Bell shall be required to approve any such
action (each, a "Major Decision"):

 

(i)any loan to be secured by the Property, including any refinancing, material
amendment, material modification or extension of the Existing Loan;

 

(ii)any sale of the Property (as an entirety) or any action reasonably intended
to accomplish same, including but not limited to entering into any contract of
sale or binding or non-binding term sheet, marketing the Property for sale,
selecting or engaging any broker or anyone else for the purpose of selling or
marketing the Property, releasing Property information to any broker or anyone
else for the purpose of selling or marketing the Property, giving, granting or
undertaking any options, rights of first refusal, pledges, ground leases,
security or other interests in or encumbering the Property, any portion thereof
or any other material assets;

 

(iii)enter into any transaction with an affiliate of any Tenant in Common
(except the initial entry into the Property Management Agreement. Subject to the
remaining terms of this clause (iii) the Tenants in Common shall have equal
approval rights with respect to any change in management of the Property with
respect to the property management functions (i.e. any modification or amendment
of the Property Management Agreement; provided however, termination of such
agreement shall be solely subject to the terms thereof). For the avoidance of
doubt, except as set forth in this clause (iii) no other affiliates of Bell may
be engaged to provide goods or services to the Property except (i) upon terms
which are competitive at that time in the relevant market and (ii) after giving
notice to and with the prior written approval of BR of such contract or
payments. Further, in the event of a material default with respect to any
agreement between the Tenants in Common and any affiliate of Bell, which
material default is not cured within the time frame allotted under such
agreement, only BR shall be authorized to take action with respect to remedies
on behalf of the Tenants in Common relative to such defaulted agreement,
including the right to terminate the applicable agreement and to solicit bids
for any replacement vendor with respect to the services being performed under
the defaulted agreement. In the event that BR obtains bids or proposals for any
replacement vendor that are satisfactory to BR, BR shall submit such bids or
proposals to Bell for approval, which shall not be unreasonably withheld,
conditioned or delayed. If Bell fails to so approve any such bids or proposals
within fifteen (15) days thereafter, such failure to agree shall constitute a
failure to agree on a Major Decision;

 

(iv)any acquisition by the Tenants in Common by purchase, ground lease or
otherwise, of any real property or other material asset, or the entry into of
any agreement, commitment or assumption with respect to any of the foregoing, or
the making or posting of any deposit (refundable or non-refundable) in
connection therewith;

 

(v)any taking of any action by the Tenants in Common that is reasonably likely
to result in any Tenant in Common or any of its affiliates having individual
liability under any so called "bad boy" guaranties or similar agreements
provided to third party lenders in respect of financings relating to the
Property which provide for recourse as a result of willful misconduct, fraud or
gross negligence or for failure to comply with the covenants or any other
provisions of such "bad boy" guaranties (each, a "Non-Recourse Carveout
Guaranty");

 

(vi)any decision of "Owner" with respect to approval or amendment of any
"Budget" as those terms are defined and used in the Property Management
Agreement.

 

 

 

  

(vii)any amendment, modification, or termination of this Agreement, the Property
Management Agreement;

 

(viii)except as otherwise set forth in the approved Budget, making a call for
additional capital with respect to the Property;

 

(viii)acquiring, modifying, amending, or terminating any insurance policy with
respect to the Property, other than in conjunction with any policies the cost of
which was included in the Budget and other than any policies necessary to
respond to any requirements of a lender under a loan, including the Existing
Loan.

 

 

 

  

EXHIBIT E

 

PURCHASE RIGHTS

 

(a)          Availability of Rights. At any time that the Tenants in Common are
unable to agree on a Major Decision and such failure to agree has continued for
fifteen (15) days after written notice from one Tenant in Common to the other
Tenant in Common indicating an intention to exercise rights under this Exhibit
E, either Tenant in Common has the right to initiate the provisions of this
Exhibit E. Further, at any time that the Tenants in Common are unable to agree
on a decision to terminate the Property Management Agreement pursuant to its
terms, and such failure to agree has continued for fifteen (15) days after
written notice from BR to Bell, BR, and only BR, has the right to initiate the
provisions of this Exhibit E. The rights provided in this Exhibit E shall not be
available to any Tenant in Common and shall be unenforceable to the extent that
the exercise of rights and attendant transfer of Interest violate any applicable
document evidencing or securing a loan, including the Existing Loan, and any
such transfer, if made, shall be void ab initio.

 

(b)          Exercise. The Tenant in Common wishing to exercise its rights
pursuant to this Exhibit E (the "Offeror") shall do so by giving notice to the
other Tenant in Common (the "Offeree") setting forth a statement of intent to
invoke its rights under this Exhibit E, stating therein the aggregate dollar
amount (the "Valuation Amount") that the Offeror would be willing to pay for the
Property as of the Closing Date (as defined below) free and clear of all
liabilities, and setting forth all oral or written offers and inquiries received
by the Offeror during the previous twelve-month period relating to the
financing, disposition or leasing of the Property (including proposals for the
formation of a new entity for the ownership and operation of the Property).

 

(c)          Offeree Response. After receipt of such notice, the Offeree shall
elect to either (i) sell its entire Interest to the Offeror for an amount equal
to the amount the Offeree would have been entitled to receive if the Tenants in
Common had sold the Property for the Valuation Amount on the Closing Date and
the Tenants in Common had immediately paid all Property level liabilities and
Imputed Closing Costs and distributed the net proceeds of sale to the Tenants in
Common pursuant to Section 3 of the Agreement, or (ii) purchase the entire
Interest of the Offeror for an amount equal to the amount the Offeror would have
been entitled to receive if the Tenants in Common had sold the Property for the
Valuation Amount on the Closing Date and the Tenants in Common had immediately
paid all Property level liabilities and Imputed Closing Costs and distributed
the net proceeds of the sale to the Tenants in Common pursuant to Section 3 of
the Agreement. The Offeree shall have thirty (30) days from the giving of the
Offeror's notice in which to exercise either of its options by giving written
notice to the Offeror. If the Offeree does not elect to acquire the Offeror's
Interest within such time period, the Offeree shall be deemed to have elected to
sell its Interest to the Offeror as provided in subsection (i) above.

 

(d)          Earnest Money. Within five (5) business days after an election has
been made or deemed made under clause (c), the acquiring Tenant in Common shall
deposit with a mutually acceptable third-party escrow agent a non-refundable
earnest money deposit in the amount of five percent (5%) of the amount the
selling Tenant in Common is entitled to receive for its Interest under this
Exhibit E, which amount shall be applied to the purchase price at closing. If
the acquiring Tenant in Common should thereafter fail to consummate the
transaction for any reason other than a default by the selling Tenant in Common
or a refusal by any lender with respect to the Property who has a right under
its loan documents to consent to such transfer to so consent, (i) (A) the
earnest money deposit shall be distributed from escrow to the selling Tenant in
Common, free of all claims of the acquiring Tenant in Common, as liquidated
damages and constituting the sole and exclusive remedy available to the selling
Tenant in Common because of a default by the acquiring Tenant in Common or (B)
the selling Tenant in Common may, by delivering to the acquiring Tenant in
Common written notice thereof, elect to buy the acquiring Tenant in Common's
entire Interest for an amount equal to the amount the acquiring Tenant in Common
would have been entitled to receive if the Tenants in Common had sold the
Property for the Valuation Amount and the Tenants in Common had immediately paid
all Property level liabilities and Imputed Closing Costs and distributed the net
proceeds of the sale to the Tenants in Common pursuant to Section 3, in which
case, the Closing Date therefor shall be the date specified in the selling
Tenant in Common's notice, and (ii) if the acquiring Tenant in Common was the
Offeror, the non-refundable earnest money deposit for any future election by the
acquiring Tenant in Common to buy the selling Tenant in Common's Interest shall
be twenty percent (20%) of the amount the selling Tenant in Common is entitled
to receive for its Interest in connection with such future election.

 

 

 

  

(e)          Closing. The closing of an acquisition pursuant to this Exhibit E
shall be held at the principal place of business of the holder of the earnest
money on a mutually acceptable date (the "Closing Date") not later than sixty
(60) days (or, if the Offeree is the acquiring Tenant in Common, ninety (90)
days) after an election has been made or deemed made under clause (c). As a
precondition to the closing, (A) the acquiring Tenant in Common shall work in
good faith with the selling Tenant in Common to remove completely the selling
Tenant in Common or any affiliate of the selling Tenant in Common that is a
party to any Non-Recourse Carveout Guaranty (a "Selling TIC Carveout Guarantor")
from that Non-Recourse Carveout Guaranty contemporaneously with the closing,
including by means of substituting a replacement for the Selling TIC Carveout
Guarantor and (B) to the extent that the acquiring Tenant in Common and selling
Tenant in Common are not able to remove the Selling TIC Carveout Guarantor
completely from the Non-Recourse Carveout Guaranty contemporaneously with the
closing, the acquiring Tenant in Common or an affiiiate of the acquiring Tenant
in Common (in either case whose financial strength and creditworthiness shall be
reasonably acceptable to the Selling TIC Carveout Guarantor) shall provide an
indemnity to the Selling TIC Carveout Guarantor commensurate with the Selling
TIC Carveout Guarantor's remaining exposure under the Non-Recourse Carveout
Guaranty for liabilities and losses that are the result of the acts or omissions
of the acquiring Tenant in Common or any affiliates of the acquiring Tenant in
Common; provided, however, that in any event, the Selling TIC Carveout Guarantor
shall remain liable for any liabilities or losses arising under the Non-Recourse
Carveout Guaranty for acts or omissions prior to the closing other than those
liabilities or losses caused by the acts or omissions of the acquiring Tenant in
Common or its affiliates ("Prior Acts"), and if the Selling TIC Carveout
Guarantor is removed from the Non-Recourse Carveout Guaranty with respect to
Prior Acts, then the Selling TIC Carveout Guarantor shall execute a backstop
indemnity agreement acceptable to the acquiring Tenant in Common and any
affiliate of the acquiring Tenant in Common that is a party to the Non-Recourse
Carveout Guaranty (the "Acquiring Indemnitees") indemnifying each of the
Acquiring Indemnitees from liabilities and losses arising from Prior Acts.

 

At such closing, the following shall occur:

 

The selling Tenant in Common shall assign to the acquiring Tenant in Common or
its designee the selling Tenant in Common's Interest in accordance with the
instructions of the acquiring Tenant in Common, and shall execute and deliver to
the acquiring Tenant in Common all documents which may be required to give
effect to the disposition and acquisition of such interests, in each case free
and clear of all liens, claims, and encumbrances, with covenants of general
warranty; and

 

The acquiring Member shall pay to the selling Member the consideration therefor
in cash.

 

(f)          Enforcement. It is expressly agreed that the remedy at law for
breach of the obligations of the Tenants in Common set forth in this Exhibit E
is inadequate in view of (i) the complexities and uncertainties in measuring the
actual damage to be sustained by reason of the failure of a Tenant in Common to
comply fully with such obligations, and (ii) the uniqueness of the Tenants in
Common relationships. Accordingly and except as provided in clause (a), each of
such obligations shall be, and is hereby expressly made, enforceable by an order
of specific performance.

 

 

 